DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16848914 (hereinafter `914)  in view of in view of OGIHARA et al (US 20060255343) in view of Louwsma et al. (US 20080308819). (See rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over OGIHARA et al (US 20060255343) in view of Louwsma et al. (US 20080308819).
Regarding claim 1, OGIHARA disclose that a light emitting package, comprising:
a first LED sub-unit 109c;
a second LED sub-unit 109b disposed on the first LED sub-unit;
a third LED sub-unit 109a disposed on the second LED sub-unit;
a plurality of connection electrodes 105, 106, 107, 108 electrically connected to at least one of the first, second, and third LED sub-units, the connection electrodes having side surfaces and covering a side surface of at least one of the first, second, and third LED sub-units (Fig. 2);
an insulating layer 104 or 103 having first and second opposed surfaces, with the first surface facing the LED sub-units; and
a first electrode 318 disposed on the first surface of the insulating layer 103 and connected to at least one of the connection electrodes 108 (Fig. 2 & 3).
OGIHARA fails to teach a first passivation layer  surrounding at least the side surfaces of the connection electrodes  and having a thickness greater than a thickness of each of the connecting electrodes.
However, Louwsma suggests that a first passivation layer  CP surrounding at least the side surfaces of the connection electrodes NE or PE  and having a thickness greater than a thickness of each of the connecting electrodes (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide OGIHARA with a first passivation layer  surrounding at least the side surfaces of the connection electrodes  and having a thickness greater than a thickness of each of the connecting electrodes as taught by Louwsma in order to enhance protecting a LED device from particles or moisture and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, OGIHARA & Louwsma disclose that the connection electrodes 108 overlap at least one of the first, second, and third LED sub-units (Fig. 2).
Reclaim 3, OGIHARA & Louwsma disclose that a substrate 103 (any supportive function of layer can be considered as a substrate) on which the first LED sub-unit is disposed, wherein the substrate is exposed by the first passivation layer (Louwsma, Fig. 4) and through which light emitted from the first LED sub-unit is configured to pass.
Reclaim 4, OGIHARA & Louwsma disclose that the first passivation layer (Louwsma, Fig. 4) is disposed between the connection electrodes 108.
Reclaim 5, OGIHARA & Louwsma disclose that the first electrode 318 (Fig. 3) comprises a plurality of contact electrodes, each of which corresponds to one of the connection electrodes;
the contact electrodes are spaced apart from each other at a first pitch; and
the connection electrodes are spaced apart from each other at a second pitch, with the first pitch being greater than the second pitch (Fig. 2 and 3).
Reclaim 6, OGIHARA & Louwsma disclose that the first LED sub-unit longitudinally extends along a first direction; and 
the first electrode extends outwardly away from a distal end of first LED sub-unit along the first direction (Fig. 2 and 3).
Reclaim 7, OGIHARA & Louwsma disclose that an auxiliary electrode 301 disposed on the second surface of the insulating layer 103 or 104; and a second passivation layer CP (Louwsma, Fig. 4) surrounding at least sides of the auxiliary electrode and being spaced apart from the first passivation layer (OGIHARA in view of Louwsma).
Reclaim 8, OGIHARA & Louwsma disclose that a substrate on which the first LED sub-unit is disposed, the substrate having a top surface and side surfaces;
an auxiliary electrode 301 disposed on the second surface of the insulating layer 103 or 104; and  
a second passivation layer 104 surrounding at least sides of the auxiliary electrode 301 (OGIHARA, Fig. 2 and 3), wherein the first passivation layer covers the top surface and side surfaces of the substrate.
Reclaim 9, OGIHARA & Louwsma disclose that a substrate on which the first LED sub-unit is disposed, wherein:
the first LED sub-unit comprises a first LED light emitting stack;  
the second LED sub-unit comprises a second LED light emitting stack; 
the third LED sub-unit comprises a third LED light emitting stack;
the first, second, and third LED light emitting stacks have successively smaller regions overlapping with the substrate 101 (OGIHARA, Fig. 2) and at least one of the LED light emitting stacks comprises a micro-LED having a surface area (OGIHARA,Fig. 4).
OGIHARA & Louwsma fail to specify that at least one of the LED light emitting stacks comprises a micro-LED having a surface area less than about 10,000 square pm.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain surface area of micro-LED, because it would have been to obtain a certain surface area of micro-LED to achieve suitable sizes due to market need.
Reclaim 10, OGIHARA & Louwsma disclose that the first passivation layer comprises at least one of a black epoxy molding compound and a polyimide film; and
the first passivation layer covers an upper surface of the third LED sub-unit (OGIHARA,Fig. 2-3).
Reclaim 11, OGIHARA & Louwsma disclose that a second passivation layer 103 disposed between the third LED sub-unit and the connection electrodes 108 (OGIHARA,Fig. 2-3) wherein the insulating layer is disposed under the first second and third sub-units and contact the connection electrode (OGIHARA,Fig. 2-3).
Reclaim 12, OGIHARA & Louwsma disclose that at least one of the connection electrodes 108 or 105 covers a portion of a side surface and a portion of a top surface of the second passivation layer 103 (OGIHARA,Fig. 2-3).
Reclaim 13, OGIHARA & Louwsma disclose that the first passivation layer CP is disposed between the connection electrodes 108 (OGIHARA,Fig. 2-3).
Reclaim 14, OGIHARA & Louwsma disclose that the first passivation layer contacts the second passivation layer 104 between the connection electrodes 108 (OGIHARA,Fig. 2-3).
Reclaim 15, OGIHARA & Louwsma disclose that the first passivation layer CP and the second passivation layer 103 comprise the same material (OGIHARA,Fig. 2-3).
Reclaim 16, OGIHARA & Louwsma disclose that the first electrode 318 comprises a plurality of contact electrodes, each of which corresponds to one of the connection electrodes;
the contact electrodes are spaced apart from each other at a first pitch; and  the connection electrodes are spaced apart from each other at a second pitch, with the first pitch being greater than the second pitch (OGIHARA, Fig. 2-3).
Reclaim 17, OGIHARA & Louwsma disclose that a substrate on which the first LED sub-unit is disposed, wherein an angle defined between a side surface of the second passivation layer and a top surface of the substrate is less than about 80° (OGIHARA, Fig. 2-3).
Reclaim 18, OGIHARA & Louwsma disclose that the first passivation layer 103 or 104 exposes a top surface of the substrate (OGIHARA Fig. 2-3).
Reclaim 19, OGIHARA & Louwsma disclose that an auxiliary electrode 310 having top and side surfaces formed on the second surface of the insulating layer 103; and
a third passivation layer 103 surrounding at least the top and side surfaces of the auxiliary electrode and spaced apart from the first passivation layer and the second passivation layer (OGIHARA Fig. 2-3).
Reclaim 20, OGIHARA & Louwsma disclose that a substrate on which the first LED sub-unit is disposed, the substrate having a top surface and side surfaces;
an auxiliary electrode disposed on the second surface of the insulating layer; and a third passivation layer substantially surrounding the auxiliary electrode,  wherein the first passivation layer covers at least a portion of the top surface and a portion of side surfaces of the substrate (OGIHARA, Fig. 2-4). 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899